AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                           Page I of!   /K
                                                                                                                                                               '_/




                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                                                                         (For Offenses Committed On or After November I, 1987)
                                v.

                      Luis Camacho-Martinez                                              Case Number: 2: 19-mj-8849

                                                                                        Federal Defenders
                                                                                        Defendant's Attorney   ~



REGISTRATION NO. 82973298
                                                                                                                         FiLED
THE DEFENDANT:                                                                                                             MAR 15 2019
 [8J pleaded guilty to count(s) __:l:_o::.. ::f:_:C::.. .:o:..::m:::::!p:..:lru=·--nt_ _ _ _ _ _ _ _ _ _-+-___.,=;;;;;;;;;;;;-=-----,.rt:--
                                                                                                          1       r'·_• •<K u::, tjt:,t t-l!C I C~ f.il\-r;;
 D was found guilty to count(s)                                                                             c"'' r. ' '' f"'\I'C:TPI('. nr d ~~~rJI\,'1 ~
     after a plea of not guilty.                                                                          ·-·- --·· ---··· ___ ...... ... _.\)4~ ..'.!_
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                        Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                              1

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                D TIME SERVED                                    'f- ___Z-=--(,.,..,.]_,.._______             days

  I:8J Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Monday, March 25, 2019
                                                                                     Date of Imposition of Sentence



                                                                                                                         . LEWIS
                                                                                                                        ISTRATE JUDGE


 Clerk's Office Copy                                                                                                                   2: 19-mj-8849
